 450DECISIONSOF NATIONALLABOR RELATIONS BOARDGlomac Plastics,Inc.andTextileWorkers Union ofAmerica,AFL-CIO-CLC. Case 3-CA-4881January 26, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn September 14, 1972, Administrative Law JudgePhil Saunders issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions,and the General Counsel filed a brief in answer toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The complaint alleges and the Administrative LawJudge found that the Respondent violated Section8(a)(1). (3), and (4) of the Act by failing to grant awage increase to Nina DePalma in April 1972. Wedo not agree.DePalma began working for the Respondent in1969, was active in the Union's organizing campaignduring the spring of 1970, was a member of theorganizing committee, solicited a majority of theauthorization cards, was out on strike from April toNovember 1970, was elected shop steward for hershift in the spring of 1970, and in March 1972testified against the Respondent in a prior Boardcase in support of a complaintalleging inpart thatthe Respondent prevented her from unionsolicitingduring nonwork hours. In that case the Respondentwas found not to have violated the Act as toDePalma, but was found to have illegally threatenedto deny a wage increase to another union supporter,Mary Cullen, who also testified.'DePalma broke a production mold in April 1971.This, according to the Respondent's president, heldup production because the mold had to be sent outfor repair at a cost of between $300 and $400, andpossibly was one of the reasons for the Respondent'sloss of a major customer. Two other employees alsodamagedmolds,butmuch less seriously thanDePalma.During April 1972, the Respondent granted a wageincrease to approximately 22 of its 80 employees,including 15 of the 16 former strikers who were stillemployed. Included among the employees whohad testified, and the two other employees who haddamaged molds. The Respondent told DePalma thatshe did not get her raise because of the broken mold.At the instant hearing, the Respondent also arguedthatDePalma was denied a raise because she hadincorrectly filled out her production cards and had tobe sent to a training session. In fact, she had been aninstructor at these sessions.The Administrative Law Judge found that theRespondent's refusal to grant DePalma a wageincrease was motivated by her prounion activitiesand her testimony against the Respondent at theearlierBoard hearing and was violative of Section8(a)(1), (3), and (4).We are not satisfied that it was in fact DePalma'sunion activity and her testimony at the earlierhearing that caused the denial of an increase to her.The damage that she caused was, it appears,substantially greater than that caused by others andthe other union witness was not denied an increase,nor were the strikers who were still in the Respon-dent's employ. No one of these factors may in itselfbe determinative, but in combination they convinceus that the General Counsel has not established aviolation.Accordingly, we shall dismiss the com-plaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.Glomac Plastics, Inc, TXD-291-72, decided bythe Trial ExaminerMay 1. 1972,no exceptions were filed,and the Trial Examiner'srecommended Order became the Order of the Boardon June 2, 1972The title of"Trial Examiner"was changedto "Administrative LawJudge" effectiveAugust 19, 1972DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS,Administrative Law Judge: Upon acharge filedon April18, 1972,by TextileWorkers Unionof America,AFL-CIO-CLC, hereincalled the Union, acomplaint,datedMay31, 1972,was issued alleging thatGlomac Plastics, Inc., herein the Company or Respondent,has engaged in conduct constituting unfair labor practiceswithin the meaning of Section 8(a)(1),(3), and(4) of theNational Labor Relations Act, as amended.Respondentfiled an answer to the complaint generally denying that ithad engaged in the alleged unfair labor practices. Ahearing in this proceeding was held in Syracuse, NewYork,on July 11 and 12, 1972.' Both the General Counseland Respondent filed briefs.Uponthe entire record in this case,and from myreceived raises were Cullen, the other employee whoIAll dates are 1972 unless specifically stated otherwise201NLRB No. 66 GLOMAC PLASTICS, INC.observation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTRespondent, a New York corporation, manufactures andsells plastic products from its plant located in Syracuse,New York. During the past year the Company shippedmanufactured products valued in excess of $50,000through channels of interstate commerce from its plant inSyracuse, New York, to customers located in other Statesof the United States. Respondent admits, and I find, that itis engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe issue in this case is whether or not Nina DePalmawas denied a wage increase in April due to her unionactivities and because she testified at a Board unfair laborpractice hearing against the Respondent. DePalma startedher employment in 1969, and still works for the Companyas a machine operator in the molding department.It appears that the Union initially attemptedto organizethe plant in the sprang of 1970, and a strike of severalmonths' duration resulted soon thereafter. DePalma wasactive on behalf of the Union from its inception and hascontinued in such activities right up to the present time. Inearly phases of the organizational campaign she successful-ly solicited a good many employees in signing authoriza-tion cards, she was a member of the organizing committee,participated in the strike, and in the spring of 1971 she waselected union steward for the employees on the first shift.2There is no question that the Respondent had priorknowledge of DePalma's activities for the Union, and, infact, the Respondent stipulated that since 1970 it knew shewas involved in the Union, but argues that such activitiesin no way entered into their failure to include DePalma intheAprilwageincreasehere in question,and theRespondentmaintains that DePalma was denied theincrease due to work performances and because she hadbroken a "mold."DePalma admits breaking a "control block mold" backin February 1971 and receiving a written warning slip overthis incident and testified that, when she inquired in Aprilas to the reason why she was not included in the groupreceiving the pay increase, her foreman told her it wasbecause of the broken mold.The General Counsel produced testimony through RitaLaRock, a machine operator on the second shift, to theeffect that she had also accidently broken a mold in March1971 and received a warning slip, but, nevertheless, wasincluded in the April wage increase. LaRock said that2The Union'sorganizational efforts resultedin its victoryin a Boardelection on June 15 and its certificationby the Board3Resp.Exhs1 through 6451because of this accident(breaking the legs on the mold) hermachine"was down"for some period of time,but she wasplaced on another machine.LaRock also consideredDePalma to be the leader of the union movement.Beatrice Howard is a machine operator on the third shiftand received a 12-cent hourly wage increasein April, butshe also admitted "scratching"a mold in October 1971 andreceiving a written warning slip over this incident.The Respondent's president,Daniel Mackessy,explainedthat in late 1971 he asked three or four of his supervisors tocompile a list of employees, by clock numbers,who wereentitled to a wage increase,and said that the selectionswere to be based on past performances,ability to followinstructions,absence of warnings and violations of rules,and their absenteeism and tardiness was also to beconsidered.He said that out of 80 employees working inthe plant about 23 percent received wage increases. TheRespondent then introduced various production cardsshowing the different pieces produced by employees duringcertain periods of time.3Mackessy said that each card wasconsidered in deciding whether DePalma would merit araise.Mackessy classified some of the figures put on thesecards by DePalma as"falsification"; in other instances hesaid that the total production of parts or pieces as revealedby DePalma'scalculations during certain time periodswere a "physical impossibility"and stated that on otheroccasions her figures reflected incorrect counts. Mackessycontended that the above situation was a continuousproblem and it was even necessary for ProductionManager William Rodgers to set up a training period forDePalma in efforts to get her to fill out the productioncards properly and for "upgrading"purposes.According to Mackessy the mold broken by DePalmacost anywhere from$300 to$400 to repair and for a timeshut down a production line, and said that as a result theCompany lost its number one customer-Carrier Corpora-tion.4Mackessy stated this incident was taken into accountin final determinations as to whether DePalma should begiven a wage increase.Mackessy explained that when a mold is scratched, aswas the case involving Beatrice Howard,itcould berepaired in the shop by repolishing, and said that the molddamaged by LaRock could be quickly repairedby merelyinserting a spare leg.Respondent Exhibit 10 is a warning slip which was givento DePalma in February 1971, and it states that she madean unauthorized entry into the plant after working hours.Mackessy testified this was her second warning slip, andusually a third warning slip results in discharge. DePalmaadmits entering the plant,but only for the purpose ofinforming a few employees of a postponement in a hearingthat was pending at the time.To sustain the 8(a)(4) allegation in the instant complaint,and for background purposes in efforts to shed light onevents within the 10(b) period,the General Counsel notes aprior charge filed by the Union against the Company inDecember 1971, with a hearing held in this case(3-CA-14715)inMarch.One allegation in this prior4Mackessy explained that the above circumstances involving the brokenmold could not be called or classified as the single instance that lost theCarrier account, but said it was"the straw that broke the camel's back." 452DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaint was that Mackessy informed DePalma that shecould not solicit cards on her breaktime, and DePalmatestified at the hearing in March giving her version of whatshe was told. No violative conduct was found as to thisallegation although an 8(a)(1) violation was found as toone other incident involving another employee. Noexceptions were taken from the Decision (TXD-291-72),and the General Counsel argues that this finding isevidence of Respondent's union animus and also points tocertain other incidents of union confrontations betweenMackessy and DePalma as additional demonstrations ofRespondent's animus.Final ConclusionsI find there is adequate-and sufficient evidence in thisrecord to sustain the allegation that DePalma wasdiscriminatonly denied thewage increase.There is noquestion that DePalma has been extensively involved inthe prolonged organizing campaign among Respondent'semployees and, admittedly, the Company had knowledgeof her active and continual involvement.Respondent Exhibit 9 list the names of the 24 employeeswho received the wage increase and, out of his number, 16of them were employees who had been on strike, asaforementioned, and DePalma was the only one out of the16 who did not receive the increase. In other words, of allthe employees who went out on strike and who were stillemployed by Respondent in April, only DePalma wasdenied the wage increase. It appears to me that this pivotalfact quite clearly indicated that Respondentwas singlingout DePalma among the known union adherents.The Respondent points out that Mary Cullen, who wasactive in the Union and who also testified againstRespondent at the prior unfair labor practice hearing inMarch, as aforestated, was granted the raise and that,therefore,Respondent's treatment of DePalma could notbe violative. The Board and courts have rejected this typeof argument in similar cases, and the fact that Respondentretained or gave benefits to some union employees doesnot exculpate him from the charge of discrimination as toothers.The Company maintained that the main reason DePal-ma was denied a raise was because she broke a mold whichcost the Company a considerable amount of money.However, Rita LaRock was guilty of a like offense andBeatrice Howard scratched a mold. Both of these incidentscostRespondent repairs-both occurred subsequent toDePalma's accident and both resulted in theissuance ofwarning slips-yet, LaRock and Howard were bothincluded in the wage increases. As pointed out, thepretextual nature of Respondent's contention is furtherdemonstrated by the fact that the breakage of the mold byDePalma occurred more than a year before the wageincreasewas instituted and, in the final analysis, it isapparent that such accidents are not unusual happenings inthe molding department and that they do occur from timeto time,and under normal circumstances the disciplinemeasures are without any particular consequences otherthan a routine warning.There is no contention ortestimony that DePalma had ever before or has since beencareless in this respect.Mackessy maintained that the various production cardsintroduced into the record,as previously detailed herein,revealed that DePalma failed to follow instructions, andsaid that this"falsification"was a constant and continuingproblem which resulted in a loss of money and loss ofbusiness and good will with its best customers,and thatsuch factors also played a part in denying DePalma a raise.It is difficult for me to attach any significant importanceto the above contention as the Respondent never issued awarning slip to DePalma for her conduct in filling outproduction reports or cards.As pointedout bythe GeneralCounsel,ifDePalma had been falsifying the cards, and ifthishad cost the Company money and had resulted inseriousdifficultieswith customers,Respondent surelywould have issued her a warning slip, or at minimumwould have cautioned her about it-yet,management didneither,and the Respondent'sreactionwas to placeDePalma in a training program.Iagree that this too ishighly unlikely.The cards in question concerned herproduction tabulations in 1971,but the training programDePalma was supposedly placed in to correct her figurescould not have been instituted until the spring of 1972 asManager Rogers did not start his employment with theCompany until then,and admittedly the training wasunder his direction.Moreover,there is reliable evidence byDePalma that the only training program she participated inwas a program for new employees which commenced inJune,and at times she had even been an instructor in thisprogram.It is also noted that the failure to include DePalma in theAprilwage increase closely followed her testimony inMarch against the Company in the prior case(3-CA-4715).Based on a preponderance of evidence Ihave found that Respondent violated Section 8(axl), (3),and (4)of the Act by denying DePalma the wage increaseit granted other employeesin April 1972.IV.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it cease anddesist therefrom and take certain affirmative action toeffectuate the policiesof the Act.Ithas been found that Respondent,since on or aboutApril 3, 1972, had discriminatorilyfailed and refused togrant a wage increase to Nina DePalma,and it willtherefore be recommended that she be included inthis payraise and that Respondent also make DePalma whole forany loss of earnings she may have suffered as a result ofthe discrimination against herby paymentof a sum equalto that which she would have earned,absent the discrimi-nation,and with backpayand interest computed inaccordance with the Board's established standards.5 It willbe further recommended that Respondent preserve andmake available to the Board,upon request,allpayrollrecords, socialsecuritypayment records,timecards, per-5F W Woolworth Company,90 NLRB 289;Isis Plumbing & Heating Co,138 NLRB 716. GLOMACPLASTICS, INC.sonnel records and reports,and all other records necessaryand useful to determine the amount of backpay and thewage increase under the terms of this recommended Order.Upon the foregoing findings of fact,and upon the entirerecord in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.4532.The Unionisa labor organization within themeaning of Section2(5) of the Act.3.By failing and refusing to grant Nina DePalma awage increase on or aboutApril 3,1972, the Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3), (4),and (1) of theAct.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.[RecommendedOrderomitted from publication.]